This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   DANIEL J. SECRIST and KEN
 3   LONG, on their own behalf and
 4   on behalf of a class of similarly-
 5   situated State employees,

 6                  Plaintiffs-Appellees,

 7 v.                                                                    No. A-1-CA-36950

 8   STATE OF NEW MEXICO,
 9   NEW MEXICO STATE
10   PERSONNEL OFFICE, and
11   JUSTIN R. NAJAKA, New
12   Mexico State Personnel Director,

13                  Defendants-Appellants.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 David K. Thomson, District Judge

16 Shane Youtz
17 Albuquerque, NM

18 for Appellees

19 SaucedoChavez PC
20 Christopher Saucedo
21 Albuquerque, NM

22 for Appellants
1                          MEMORANDUM OPINION

2 HANISEE, Judge.

3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired. DISMISSED.

6   {2}   IT IS SO ORDERED.



7
8                                      J. MILES HANISEE, Judge


9 WE CONCUR:


10
11 STEPHEN G. FRENCH, Judge


12
13 DANIEL J. GALLEGOS, Judge




                                         2